UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1547


JEAN R. DESTIN; CHARISSE M. DESTIN,

                Plaintiffs - Appellants,

          v.

AMERICAN HOME MORTGAGE, Defunct; PNC BANK, N.A.,

                Defendants - Appellees.



                            No. 14-1548


PNC BANK National Association, c/o Samuel I. White, PC,

                Plaintiff - Appellee,

          v.

JEAN R. DESTIN; CHARISSE M. DESTIN,

                Defendants - Appellants.




Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:14-cv-00332-REP; 3:14-cv-00373-REP)


Submitted:   September 25, 2014         Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Dismissed by unpublished per curiam.


Charisse M. Destin, Jean R. Destin, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In Appeal No. 14-1547, Jean R. Destin and Charisse M.

Destin seek to appeal the district court’s orders denying their

motion for a temporary restraining order and warning that their

action would be dismissed in thirty days if they did not submit

a   pleading    setting      forth    a    valid        basis      for    subject   matter

jurisdiction.        This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The orders the Destins seek to appeal are neither

final orders nor appealable interlocutory or collateral orders.

Accordingly,    we    deny    leave       to       proceed    in   forma    pauperis   and

dismiss this appeal for lack of jurisdiction.

            In Appeal No. 14-1548, the Destins noted an appeal in

a civil action before the district court had entered any orders.

Because there is no appealable order for us to review, we deny

leave to proceed in forma pauperis and dismiss the appeal for

lack of jurisdiction.

            We dispense with oral argument because the facts and

legal    contentions    are     adequately            presented      in    the   materials

before   this   court     and   argument            would    not   aid    the    decisional

process.

                                                                                  DISMISSED

                                               3